DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 8/24/2022. As directed by the amendment: claims 1 and 7-8 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedrine (US Publication 2016/0325047 A1).
Regarding claim 1, Vedrine discloses a dual chamber syringe (100, Fig. 1), comprising: 
a syringe barrel (150) having a forward end (End towards 258), a rearward end (End opposite of 258) and at least one bypass protrusion (355) arranged along the longitudinal extent of said syringe barrel (Fig. 3); 
a finger grip element (180/140) coupled to said rearward end of said syringe barrel (Fig. 1), said finger grip comprises at least one protrusion (242a/242b) extending radially inwardly from an inner surface thereof (Fig. 2); 
	a plunger rod (110) operatively coupled with said finger grip element (Fig. 1); a guiding track (120) is formed on said plunger rod (Fig. 1) and comprises a helical track portion (122) and a longitudinal track portion (124); said plunger rod is positionable in several operative orientations relative to said syringe barrel, said orientations comprising: a storage (When 242a/242b abuts 211 prior to entering 130), a pre-reconstitution (140 engaging 130), a reconstitution (140 Engaging 120) and an end of reconstitution operative orientation (Prior to 140 engaging 418);
	wherein upon relative displacement of said plunger rod and said finger grip element, said at least one protrusion is guided along said guiding track (Paragraph 529),
 	and wherein in said storage operative orientation: said at least one protrusion is axially spaced from said guiding track (When 242a/242b abuts 211 prior to entering 130, 242a/242b is axially spaced from 120), and the plunger rod is rotatably displaceable relative to said finger grip element (When 242a/242b abuts 211 prior to entering 130, 110 is rotatably displaceable relative to 180/140).
	Regarding claim 2, Vedrine discloses the dual chamber syringe according to claim 1 and wherein said helical track portion is connected to said longitudinal track portion (Fig. 1).
	Regarding claim 3, Vedrine discloses the dual chamber syringe according to claim 2 and wherein said helical track portion is connected to said longitudinal track portion by a raised ridge (418), whereas a step is formed between said helical track portion and said longitudinal track portion (Fig. 4B).
	Regarding claim 4, Vedrine discloses the dual chamber syringe according to claim 1 and wherein said plunger rod is configured to be threadably displaced relative to said finger grip element when said at least one protrusion is engaged with said helical track portion (Paragraph 529) and said plunger rod is configured to be axially displaced relative to said finger grip element when said at least one protrusion is engaged with said longitudinal track portion (Paragraph 540).
	Regarding claim 5, Vedrine discloses the dual chamber syringe according to claim 4 and also comprising a forward piston (258), an intermediate piston (256) and a rearward piston (254) slidably arranged within said syringe barrel (Paragraph 515) and wherein said rearward piston is attached to said plunger rod (Fig. 1).
	Regarding claim 6, Vedrine discloses the dual chamber syringe according to claim 5 and wherein said plunger rod is configured to be axially displaced relative to said finger grip element when at least a portion of said intermediate piston is displaced forwardly of said at least one bypass protrusion (Paragraphs  534 and 537).
Regarding claim 7, Vedrine discloses the dual chamber syringe according to claim 5 and wherein said plunger rod includes an inner plunger rod portion (211) fixedly connected to an outer plunger rod portion  (Rest of 110) and wherein said guiding track is formed on said outer plunger rod portion (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vedrine (US Publication 2016/0325047 A1) in view of Hiraoka et al. (WO 2012/067141 A1).
Regarding claim 8, Vedrine discloses the dual chamber syringe according to claim 7, wherein said plunger rod comprises an inner plunger rod portion (211).
Vedrine is silent regarding
wherein said inner plunger rod portion includes an externally threaded protrusion extending from a forward end thereof and said rearward piston includes an internally threaded socket adapted for threadable engagement with said externally threaded protrusion.
In analogous prior art, Hiraoka teaches
wherein said inner plunger rod portion (76) includes an externally threaded protrusion (76) extending from a forward end thereof (Fig. 3) and said rearward piston (50) includes an internally threaded socket (“Female screw hole”, page 35, 3rd Paragraph) adapted for threadable engagement with said externally threaded protrusion (Page 35, 3rd Paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner plunger rod of Vedrine to incorporate the teachings of Hiraoka to incorporate an externally threaded protrusion extending from a forward end thereof and said rearward piston of Vedrine to incorporate the teachings of Hiraoka to incorporate an internally threaded socket adapted for threadable engagement with said externally threaded protrusion in order to connect the plunger rod to the rearward piston (Page 35, 3rd Paragraph).
	Regarding claim 9, Vedrine in view of Hiraoka disclose the dual chamber syringe according to claim 8 and wherein the threading between said plunger rod and said rearward piston (Hiraoka) and the threading between the plunger rod and the finger grip element (Vedrine/Hiraoka) are different either in pitch or direction (Fig. 3, Hiraoka).
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments, on page 7, that Vedrine does not teach “in the storage operative orientation, the protrusion of the finger grip is axially spaced from the guiding track in the storage operative orientation; and the plunger rod is rotationally displaceable relative to the finger grip”, the Examiner respectfully disagrees. Vedrine teaches in the storage operative orientation (When 242a/242b abuts 211 prior to entering 130), the protrusion of the finger grip is axially spaced from the guiding track in the storage operative orientation (242a/242b is axially spaced from 120 when 242a/242b abuts 211 prior to entering 130,); and the plunger rod is rotationally displaceable relative to the finger grip (110 is rotatably displaceable relative to 180/140 when 242a/242b abuts 211 prior to entering 130). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783